DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,008,967. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate application claims.
Application claim 1
A method of selecting a route for a user, the method comprising: 

presenting, by a routing computer, a map on a display operably coupled to the routing computer; 

receiving, by the routing computer, a start location and an end location; selecting, by the routing computer, at least one routing criteria from a plurality of routing criteria; 






determining, by the routing computer, a plurality of routes between the start location and the end location based on the at least one routing criteria; 


displaying, by the routing computer, at least one of the plurality of routes on the map; 


receiving, by the routing computer, route editing instructions; and modifying, by the routing computer, at least one of the plurality of routes based on the editing instructions, to create one or more modified routes.
Patent claim 1
A method of selecting a route for a user, the method comprising:
presenting, by a routing computer, a traceable map on a display operably coupled to the routine computer;

receiving, by the routing computer, a traced route with a start location and a location via user input on the traceable map;

receiving, by the routing computer, information relating to one or more potential intermediate locations;
receiving, by the routing computer, a plurality of routing criteria;

determining, by the routing computer, one or more intermediate locations between the start location and the end location based on the information relating to the one or more potential intermediate locations and the routing criteria;




determining, by the routing computer, a plurality of alternative routes from the start location to the one or more intermediate locations and to the end location based on the traced route and the routing criteria; and


displaying, by the routing computer, at least one of the plurality of alternative routes on the traceable map.

Application claim 9
A method of assisting a user in selecting a route, the method comprising: 

providing, by a routing computer, a user interface comprising a map for display on a user computer; 

receiving, by the routing computer, an indication a specified start location and an end location; 


updating, by the routing computer, the user interface to include a plurality of routes; 





displaying, by the routing computer, the plurality of routes on the map; 



receiving, by the routing computer, route editing instructions via the user interface; 

creating, by the routing computer, a modified route between the start location and the end location based on one of the routes in the plurality of routes; and 



presenting, by the routing computer, the modified route on the map.
Patent Claim 9
A method of assisting a user in selecting a route, the method comprising:

providing, by a routing computer, a user interface comprising a traceable map for display on a user computer;

receiving, by the routing computer, an indication that the user is tracing a route between a start location and an end location on the traceable map;

updating, by the routing computer, the user interface during the user tracing the route to include one or more characteristics of the traced route;



receiving, by the routing computer, information relating to one or more potential intermediate locations;


receiving, by the routing computer, one or more routing criteria via the user interface;

creating, by the routing computer, a modified route between the start location and the end location based on the traced route, the information relating to the one or more potential intermediate locations, and the routing criteria; and

presenting, by the routing computer, the modified route on the traceable map.

Application claim 17
A system for selecting a route for a user, the system comprising: 

a receiver configured to receive a route between a start location and an end location on a map, receive at least one routing criteria from a plurality of criteria; and 

receive route editing instructions; 



a processor configured to determine a plurality of routes between the start location and the end location based on the received routing criteria and the route editing instructions; and 


a display configured to present the map and further configured to present at least one of the plurality of routes on the map. 
Patent claim 20
A system of selecting a route for a user, the system comprising:

a receiver configured to receive a traced route between a start location and an end location via user input, to a traceable map and 

further configured to receive information relating to one or more potential intermediate locations and a plurality of routing criteria;

a processor configured to determine a plurality of alternative routes between the start location and the end location based on the information relating to the one or more potential intermediate locations and the routing criteria; and

a display configured to present the traceable map and further configured to present at least one of the plurality of alternative routes on the traceable map.



	Patent claims 1, 9, and 20 disclose “a traceable map” and “receive a traced route between start location and end location via user input” whereas application claims merely disclose “a map” and “receive at least one routing criteria.”  Thus it is apparent that the applicant claims are broader in scope than patent claims and would have been anticipated by the patent claims.
	Claims 2-8, 10-16 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-8, 10-19 of U.S. Patent 9,829,331.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reason mentioned above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (6,837,827) in view of Matsuoka et al (7,788,028) and Brooks (7,627,423).


Regarding applicant claim 1, Lee discloses a method of selecting a route for a user, the method comprising: 
presenting by a routing computer a map on a display operably coupled to the routing computer, receiving by a routing computer, a traced route with a start location and an end location via user input on a map (col. 5, lines 25-50, “device allows user to manually store locations in the memory element 64 such as starting location or a location of interest along a training route”); 
receiving by the routing computer information relating to one or more potential intermediate locations; receiving by the routing computer, a plurality of routing criteria (col.5, lines 25-50 "device allows storing where a training interval has been reached or where a performance goal has been reached"); 
Lee is silent concerning determining by the routing computer at least one of the plurality of routes on the map and modifying by the routing computer at least one of the plurality of routes based on the editing instructions to create one or more modified routes.
Brooks teaches: determining by the routing computer, a plurality of routes based on the routing criteria (col. 13, lines 50-col.14, line 42, “program embodiments can execute instructions to generate a route to another location… run an additional five miles along a scenic route); and
displaying, by the routing computer, at least one of the plurality of alternative routes on the map (col. 13, lines 25-50 "transmits a map and/or route instructions back to the PDA corresponding to the route generated”).
	It would have been obvious to combine Lee’s map and display with Brooks’ teaching on providing a alternative routes based on a criteria since providing personal preferences to route choices would have been a design choice and would have been well within the scope of invention.
Regarding applicant claim 2, Lee is silent concerning wherein the plurality of routing criteria are selected from the group consisting of lighting criteria, travel surface criteria, population density, weather, distance, speed, calorie time, elevation change, and landmark. Brooks how discloses the ability to choose selectable criteria to determine route based on various criteria (col. 7, lines 53-col. 8 line 15, “selectable criteria to be used in generating the route… hiking trails, city streets, pedestrian paths, preferred path compositions e.g. grass, asphalt, dirt, etc,… elevation… certain safety, geographical and/or human features e.g. well lighted roadways").  
It would have been obvious to one of ordinary skill in the art at the time of invention to include any number of criteria to determine a route like that of Brooks since this type of data processing is well known and would have been a matter of design choice to implement.
Regarding applicant claim 3-5, Lee further discloses comprising determining a calorie count for each alternative route based on the alternative route’s distance, the user’s weight, and elevation change corresponding to the alternative route (col. 7, lines 1-30, “the processor may calculate a number of calories burned based upon the user’s current speed and the user’s body weight, and may also consider distance and change in elevation").  
Regarding applicant claim 6-8, Brooks discloses a plurality of routing criteria including weather criteria and landmarks (col. 7, 53-col. 8, line 15) wherein the map is time-animated to show weather changes along each of the displayed alternative routes as a function of time (col. 15 lines 19-45, “content and/or data available from satellite network… can include positioning data, analog data, video, cartographic data, news, entertainment, weather information, communications data, etc”). 
Regarding applicant claim 9, Lee discloses a method of selecting a route for a user, the method comprising: 
presenting by a routing computer a traceable map on a display operably coupled to the routing computer, receiving by a routing computer, a route with a start location and an end location via user input on a map (col. 5, lines 25-50, “device allows user to manually store locations in the memory element 64 such as starting location or a location of interest along a training route”); 
receiving by the routing computer information relating to one or more potential intermediate locations; receiving by the routing computer, a plurality of routing criteria (col.5, lines 25-50 "device allows storing where a training interval has been reached or where a performance goal has been reached").
Lee is silent concerning determining by the routing computer at least one of the plurality of routes on the map and modifying by the routing computer at least one of the plurality of routes based on the editing instructions to create one or more modified routes.
Brooks teaches: determining by the routing computer, a plurality of routes based on the routing criteria (col. 13, lines 50-col.14, line 42, “program embodiments can execute instructions to generate a route to another location… run an additional five miles along a scenic route); and
displaying, by the routing computer, at least one of the plurality of alternative routes on the map (col. 13, lines 25-50 "transmits a map and/or route instructions back to the PDA corresponding to the route generated”).
	It would have been obvious to combine Lee’s map and display with Brooks’ teaching on providing a alternative routes based on a criteria since providing personal preferences to route choices would have been a design choice and would have been well within the scope of invention.
Regarding applicant claim 10, Lee discloses further comprising: receiving, by the routing computer, an indication that a portion of the modified route has been selected on the map (col. 5, lines 25-50, “user interface is adapted to receive a user input and to communicate the input to the processor”).
Regarding applicant claim 11, Lee discloses displaying, by the routing computer, the selected portion of the modified route in a first color on the map; and displaying, by the routing computer, a remaining portion of the modified route that does not include the selected portion in a second color (col. 10, lines 7-48). 
Regarding applicant claim 12, Lee discloses further comprising: presenting one or more characteristics of the selected portion on the user interface (col. 5, lines 25-50, “user interface is adapted to receive a user input and to communicate the input to the processor”; col. 10, lines 7-48).
Regarding applicant claim 13, Lee discloses wherein the one or more characteristics includes a distance value corresponding to the route (col. 5, lines 25-50, “output portion preferably includes a visual display such as… total distance, total distance goal, speed, and speed goal”).
Regarding applicant claim 14, Lee discloses by the routing computer, a request to erase the selected portion from the modified route; and updating the map to display the modified route with the selected portion removed (col. 11, lines 45-60, “device is further adapted to assist a user in interval training. The user may wish to pursue different goals during different portions, or intervals, of a training session”).
Regarding applicant claim 15, Lee is silent concerning wherein the plurality of routing criteria are selected from the group consisting of lighting criteria, travel surface criteria, population density, weather, distance, speed, calorie time, elevation change, and landmark. 
Brooks how discloses the ability to choose selectable criteria to determine route based on various criteria (col. 7, lines 53-col. 8 line 15, “selectable criteria to be used in generating the route… hiking trails, city streets, pedestrian paths, preferred path compositions e.g. grass, asphalt, dirt, etc,… elevation… certain safety, geographical and/or human features e.g. well lighted roadways").  
It would have been obvious to one of ordinary skill in the art at the time of invention to include any number of criteria to determine a route like that of Brooks since this type of data processing is well known and would have been a matter of design choice to implement.
Regarding applicant claim 16, Brooks discloses a plurality of routing criteria including weather criteria and landmarks (col. 7, 53-col. 8, line 15) wherein the map is time-animated to show weather changes along each of the displayed alternative routes as a function of time (col. 15 lines 19-45, “content and/or data available from satellite network… can include positioning data, analog data, video, cartographic data, news, entertainment, weather information, communications data, etc”). 
Regarding applicant claim 17, Lee discloses a system of selecting a route for a user, the method comprising: 
a receiver configured to receive a route between a start location and an end location via user input to a map and further configured to receive information relating to one or more potential intermediate locations and a plurality of routing criteria (col. 5, lines 25-50, “device allows user to manually store locations in the memory element 64 such as starting location or a location of interest along a training route…"device allows storing where a training interval has been reached or where a performance goal has been reached"); 
Lee is silent concerning determining by the routing computer at least one of the plurality of routes on the map and modifying by the routing computer at least one of the plurality of routes based on the editing instructions to create one or more modified routes.
Brooks teaches: determining by the routing computer, a plurality of routes based on the routing criteria (col. 13, lines 50-col.14, line 42, “program embodiments can execute instructions to generate a route to another location… run an additional five miles along a scenic route); and
displaying, by the routing computer, at least one of the plurality of alternative routes on the map (col. 13, lines 25-50 "transmits a map and/or route instructions back to the PDA corresponding to the route generated”).
	It would have been obvious to combine Lee’s map and display with Brooks’ teaching on providing a alternative routes based on a criteria since providing personal preferences to route choices would have been a design choice and would have been well within the scope of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661